J-S49035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH NARDIZZI                            :
                                               :
                       Appellant               :   No. 565 WDA 2020

       Appeal from the Judgment of Sentence Entered November 27, 2019
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000526-2018


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED DECEMBER 07, 2020

        Appellant Joseph Nardizzi appeals the judgment of sentence entered by

the Court of Common Pleas of Westmoreland County after the trial court

convicted Appellant of Driving Under the Influence of Alcohol (DUI: General

Impairment - Incapable of Safe Driving).1          Appellant claims the trial court

erred in denying his motion for acquittal and challenges the sufficiency and

weight of the evidence supporting his conviction. We affirm.

        The trial court aptly summarized the factual background of this case as

follows:

              The charges in the case arose out of an investigation
        following a motor vehicle accident involving [Appellant,] Joseph
        Nardizzi on December 23, 2017 in Greensburg, Westmoreland
        County. The evidence presented at the non-jury trial established
        that on the date of the incident, in the early evening hours,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   75 Pa.C.S.A. § 3802(a)(1).
J-S49035-20


     [Appellant] rear-ended a vehicle driven by Mark Middleton
     (hereinafter “Middleton”), causing damage to Middleton’s vehicle.
     Middleton testified that after his vehicle was hit, he exited his
     vehicle, walked to the rear to assess the damages, and exchanged
     information with [Appellant]. According to Middleton, [Appellant]
     informed him that he wanted to leave because there was a State
     Police presence in the area, and asked if he could provide
     Middleton with his phone number and call him the following day
     with his information.

            Middleton testified that based on his observations and
     training and experience, as stated in further detail below, he
     believed [Appellant] “to be sort of not with it, kind of maybe under
     the influence maybe.” In support of his belief, he stated that
     [Appellant] was apprehensive in providing his information, he
     wanted to leave the area, he was very pensive, and he was
     guttural in his tone. Middleton stated that he has been a volunteer
     firefighter for 30-some years, he deals with traffic accidents and
     vehicle collisions, he has his State Police Certification for Accident
     Reconstruction [], and he currently is state police certified to
     handle state police equipment.
                                   ***
            After eventually providing some information, Middleton
     indicated that [Appellant] and him parted ways, and he
     subsequently noticed that the insurance information that
     [Appellant] provided to him was expired. As such, Middleton
     testified that he stopped at the Greensburg Police Station and
     spoke with Patrolman Justin Scalzo regarding the insurance
     information. On cross-examination, Middleton confirmed that at
     the time of the accident, there were no adverse road conditions,
     and it was just starting to get dark outside. Middleton testified
     that following the traffic accident, he did not observe [Appellant]
     having any difficulty pulling into the S & T parking lot, and at no
     time during the interaction did he observe [Appellant] with a
     staggered gait, glassy bloodshot eyes, or a smell of the odor of
     alcohol; however, he indicated that he did not “really look at
     [Appellant] that well” and [Appellant] never really left the area of
     his vehicle for Middleton to see him.

           Patrolman Justin Scalzo, of the City of Greensburg Police
     Department, testified that on the date of the incident at 5:55 p.m.,
     he was dispatched to respond to the police station to take a report
     of a vehicle accident reported by Middleton. Patrolman Scalzo
     indicated that after speaking to Middleton, he radioed the officers

                                     -2-
J-S49035-20


     who he was working with that evening to respond to [Appellant’s]
     residence, which was provided on [Appellant’s] vehicle
     registration, in order to check on [Appellant’s] condition and
     determine if he had a valid insurance card.           According to
     Patrolman Scalzo, Patrolman Elliott Fejes indicated that they made
     contact with [Appellant] and advised Patrolman Scalzo to report
     to the scene as Patrolman Fejes believed [Appellant] was under
     the influence.

           Patrolman Chase Mollomo of the City of Greensburg Police
     Department testified that he was dispatched to [Appellant’s]
     residence on Cherry Street with Patrolman Fejes, where he
     observed [Appellant’s] vehicle with light front-end damage, and
     [Appellant] admitted to hitting Middleton’s vehicle. Additionally,
     after encountering [Appellant], Patrolman Mollomo indicated that
     he smelled an alcoholic beverage emanating from [Appellant’s]
     person, and [Appellant] acknowledged he had been drinking.
     Patrolman Mollomo stated that he remained on the scene with
     [Appellant] until Patrolman Scalzo arrived on scene.

           Patrolman Scalzo indicated that he immediately responded
     to the area and arrived within a couple of minutes. Patrolman
     Scalzo testified that upon approaching [Appellant], he observed a
     strong odor of an alcoholic beverage coming from his person and
     observed [Appellant] with an unsteady gait, slurred speech, and
     glassy eyes. At this point, Patrolman Scalzo stated that he
     determined that in his belief, [Appellant] was driving under the
     influence of an alcoholic beverage.      According to Patrolman
     Scalzo, [Appellant] admitted to drinking “a little,” but he indicated
     that “I am not DUI.” Additionally, it was relayed that [Appellant]
     refused to perform any Standardized Field Sobriety tests or submit
     to a breath test.

           After the Commonwealth rested, Defense Counsel moved
     for judgment of acquittal arguing that Patrolman Scalzo’s
     testimony that [Appellant] was under the influence of alcohol to a
     degree that rendered him incapable of safe driving at the time of
     the traffic accident had not been proven beyond a reasonable
     doubt as the timing of the accident could not be established.

          Following the denial of the Motion for Judgment of Acquittal,
     [Appellant] elected to testify at trial. [Appellant] testified that on
     the date of the incident, he went to Jaffre’s restaurant in
     Greensburg at 4:17 p.m. to purchase gift cards. He then indicated

                                     -3-
J-S49035-20


      that at 4:22 p.m., he ordered a pizza from Sunset Café in
      Greensburg, which was to be ready for pickup at 5:02 p.m., and
      while he waited to leave to pick up his pizza, he ordered a drink
      and some food at Jaffree’s. After leaving Jaffree’s, and in route
      to Sunset Café, [Appellant] testified that he encountered
      Middleton and was involved in a traffic accident between 5:12
      p.m. and 5:14 p.m. [Appellant] indicated that he was not hesitant
      to provide Middleton with his information; however, he was
      running late and had a friend coming over, and he just wanted to
      get out of there. [Appellant] testified that Sunset Café is located
      approximately one mile from the scene of the accident, and he
      arrived at 5:32 p.m. [Appellant] then indicated that he left the
      restaurant and arrived at his residence at 5:36 p.m. where he
      made a “tall Jack and water,” ate a couple pieces of pizza, and
      then made another “strong[,] tall Jack and water” before
      Greensburg Police arrived at 6:08 p.m.

             On cross-examination, [Appellant] testified that while at
      Jaffre’s, he consumed two Captain and Cokes and then admitted
      to striking Middleton’s car leaving Jaffre’s.

Trial Court Opinion (T.C.O.), 6/18/20, at 1-5 (citations and footnotes omitted).

      In connection with his arrest, Appellant was charged with DUI (General

Impairment – Incapable of Safe Driving) and DUI (Refusal to Submit to

Chemical Testing). After a bench trial, the trial court convicted Appellant of

DUI (General Impairment – Incapable of Safe Driving). On November 27,

2019, the trial court sentenced Appellant to forty-eight (48) hours to six (6)

months’ incarceration, suspended his driver’s license for one year, and

ordered him to submit to a CRN evaluation and pay costs and fines.

      On November 27, 2019, Appellant filed a timely post-sentence motion,

which the trial court deemed to be denied by operation of law on April 23,

2020. On May 12, 2020, Appellant filed a timely appeal and subsequently




                                     -4-
J-S49035-20



complied with the trial court’s direction to file a Concise Statement of Errors

on Appeal pursuant to Pa.R.A.P. 1925(b).

      Before we reach the merits of this case, we must determine whether the

appeal is properly before us. Pennsylvania Rule of Criminal Procedure 720

provides, in pertinent part, that after filing a timely post-sentence motion, the

defendant shall file a notice of appeal “within 30 days of the entry of the order

denying the motion [or] within 30 days of the entry of the order denying the

motion by operation of law in cases in which the judge fails to decide the

motion.” Pa.R.Crim.P. 720(A)(2)(a)-(b). The trial court is required to decide

the post-sentence motion within 120 days of its filing.            Pa.R.Crim.P.

720(B)(3)(a). If the trial court fails to decide the motion within the 120-day

time period, the motion will be deemed denied by operation of law. Id. Rule

720 requires the clerk of courts to enter an order denying the motion by

operation of law on behalf of the court. Pa.R.Crim.P. 720(B)(3)(c).

      In this case, the trial court indicated that it had inadvertently failed to

rule on Appellant’s post-sentence motion within the 120 day time limit set

forth in Rule 720. The docket shows that the clerk of courts also failed to

enter an order deeming the motion denied by operation of law at the

expiration of the applicable 120 day time period. Under such circumstances,

the failure of the clerk of courts to enter the requisite order notifying the

appellant that the post-sentence motion had been denied by operation of law

constitutes an administrative breakdown of court processes and the appeal is




                                      -5-
J-S49035-20



considered timely filed. Commonwealth v. Perry, 820 A.2d 734, 735

(Pa.Super. 2003).

      Appellant raises the following issues on appeal:

      I.       Did the Trial Court in denying [Appellant’s] Motion for
               Judgment of Acquittal following the close of the
               Commonwealth’s case?

      II.      Did the Trial Court err in determining that sufficient
               evidence was presented by the Commonwealth to find
               [Appellant] guilty of Driving Under the Influence of Alcohol:
               General Impairment – Incapable of Safe Driving?

      III.     Did the Trial Court err in finding that the verdict of guilty at
               Count One was supported by the Weight of the Evidence?

Appellant’s Brief, at 4 (reordered for ease of review).

      In the first two claims, Appellant argues the trial court erred in denying

his motion for judgment of acquittal and challenges the sufficiency of the

evidence.     In reviewing Appellant’s claims, we are guided by the following

principles:

      “A motion for judgment of acquittal challenges the sufficiency of
      the evidence to sustain a conviction on a particular charge, and is
      granted only in cases in which the Commonwealth has failed to
      carry its burden regarding that charge.” Commonwealth v.
      Emanuel, 86 A.3d 892, 894 (Pa.Super. 2014). Therefore, in usual
      circumstances, we apply the following standard of review to
      sufficiency claims which arise in the context of a motion for
      judgment of acquittal:

            A claim challenging the sufficiency of the evidence is a
            question of law. Evidence will be deemed sufficient to
            support the verdict when it establishes each material
            element of the crime charged and the commission thereof
            by the accused, beyond a reasonable doubt. Where the
            evidence offered to support the verdict is in contradiction to
            the physical facts, in contravention to human experience
            and the laws of nature, then the evidence is insufficient as

                                         -6-
J-S49035-20


        a matter of law. When reviewing a sufficiency claim[,]
        the court is required to view the evidence in the light
        most favorable to the verdict winner giving the
        prosecution the benefit of all reasonable inferences to
        be drawn from the evidence.

     Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 751
     (2000) (internal citations omitted) (emphasis added).

Commonwealth v. Stahl, 175 A.3d 301, 303–304 (Pa.Super. 2017).

     In applying this standard, Pennsylvania courts acknowledge that
     “the Commonwealth may sustain its burden by means of wholly
     circumstantial evidence.” [Commonwealth v.] Montalvo, [598
     Pa. 263, 274,] 956 A.2d [926, 932 (2008)] (citing
     Commonwealth v. Diggs, 597 Pa. 28, 949 A.2d 873, 877
     (2008)).     The facts and circumstances established by the
     Commonwealth need not preclude every possibility of innocence,
     as any doubts regarding a defendant's guilt may be resolved by
     the fact finder unless the evidence is so inconclusive that, as a
     matter of law, no probability of guilt may be drawn.
     Commonwealth v. Devine, 26 A.3d 1139, 1145 (Pa.Super.
     2011) (quoting Commonwealth v. Jones, 874 A.2d 108, 120–
     121 (Pa.Super. 2005)). The fact finder is free to believe all, part,
     or none of the evidence. Id.

Commonwealth v. Sexton, 222 A.3d 405, 416 (Pa.Super. 2019).

     As noted above, Appellant was convicted of DUI (General Impairment –

Incapable of Safe Driving) under Section 3802(a)(1) of the Vehicle Code,

which provides that “[a]n individual may not drive, operate or be in actual

physical control of the movement of a vehicle after imbibing a sufficient

amount of alcohol such that the individual is rendered incapable of safely

driving, operating or being in actual physical control of the movement of the

vehicle.” 75 Pa.C.S.A. § 3802(a)(1). This Court has further provided that:

     The Commonwealth must establish that the defendant (1) was
     operating a motor vehicle (2) after imbibing a sufficient amount
     of alcohol such that he was rendered incapable of safely operating


                                    -7-
J-S49035-20


      the motor vehicle. Commonwealth v. Segida, 985 A.2d 871,
      876 (Pa. 2009) (citing Commonwealth v. Kerry, 906 A.2d 1237,
      1241 (Pa.Super. 2006)). To prove a person is incapable of driving
      safely, the Commonwealth must prove

         that alcohol has substantially impaired the normal mental
         and physical faculties required to operate the vehicle safely;
         substantial impairment means a diminution or enfeeblement
         in the ability to exercise judgment, to deliberate or to react
         prudently to changing circumstances and conditions. The
         meaning of substantial impairment is not limited to some
         extreme condition of disability. Section 3802(a)(1), like its
         predecessor, is a general provision and provides no specific
         restraint upon the Commonwealth in the manner in which it
         may prove that an accused operated a vehicle under the
         influence of alcohol to a degree which rendered him
         incapable of safe driving.

      Kerry, 906 A.2d at 1241 (citations, quotation marks, and brackets
      omitted).

Commonwealth v. Clemons, ---A.3d---, 2020 PA Super 261 (Pa.Super. Oct.

28, 2020).

      Our courts have also emphasized that “[e]xpert testimony is not

necessary in a DUI-alcohol case under 75 Pa.C.S.A. § 3801(a)(1); the

Commonwealth may present any form of proof, including the defendant's

behavior, the nature of the accident itself, and any other relevant evidence

(which may or may not include blood alcohol tests).” Commonwealth. v.

DiPanfilo, 993 A.2d 1262, 1267 (Pa.Super. 2010) (citing Commonwealth

v. Segida, 604 Pa. 103, 985 A.2d 871, 879 (2009)).

      Moreover, the charge under Section 3801(a)(1) is an “at the time of

driving” offense, which requires the prosecution to prove the accused was

“driving, operating, or in actual physical control of the movement of a vehicle

during the time when he or she was rendered incapable of safely driving doing

                                     -8-
J-S49035-20



so due to the consumption of alcohol.” Segida, 604 Pa. at 116, 985 A.2d at

879. The Supreme Court explained further:

      By the plain language of subsection 3802(a)(1), driving is
      proscribed after the imbibing of sufficient alcohol such that the
      individual is rendered incapable of safely driving. In contrast to
      subsections 3802(a)(2), (b), and (c), all of which require that the
      offender's blood alcohol level reach a certain specified elevation
      within two hours of driving, there is no time element explicitly
      delineated in subsection 3802(a)(1). However, to avoid absurd
      applications of subsection 3802(a)(1), a time element obviously
      must be inferred. Without the inference of some rational and
      reasonable temporal link between drinking and driving, then a
      motorist would violate the statute by driving at any time—even
      days or weeks—after having imbibed sufficient alcohol to be
      rendered incapable of safely driving.

Id. at 114, 985 A.2d at 878. However, the Commonwealth is not required to

prove that the defendant did not drink any alcohol after he stopped driving.

Id.

      Specifically, Appellant claims the Commonwealth failed to present

sufficient evidence to show that he was operating a vehicle while under the

influence of alcohol such to the extent that he could not operate the vehicle

safely. Appellant emphasizes that Middleton, the only witness that observed

Appellant at the scene of the accident, did not observe any signs that Appellant

was impaired from intoxication, such as smelling of the odor of alcohol,

slurring his speech, or erratic driving.

      As the arresting officers were not present at the scene, Appellant argues

that their observations did not support the trial court’s finding that Appellant

was impaired while operating his motor vehicle. While the officers did observe



                                      -9-
J-S49035-20



Appellant exhibited signs of intoxication, Appellant points out that he drank

two alcoholic beverages after returning home from the accident scene. As

such, Appellant argues that the Commonwealth failed to prove he was

intoxicated while operating his vehicle.

      However, after viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we find that the Commonwealth satisfied

its burden to prove that Appellant was incapable of safely driving due to the

influence of alcohol when he crashed into Middleton’s car. Appellant admitted

that he had been drinking before he lost control of his vehicle and rear-ended

Middleton’s car, which was already stopped motionless at a red light.

Middleton testified that the accident occurred in the early evening when there

were no adverse weather conditions and it was just starting to get dark. See

Segida, 604 Pa. at 118, 985 A.2d at 880 (finding the appellee’s one-vehicle

accident itself constituted evidence that the appellee drove when he was

incapable of doing so safely).

      Middleton testified that he observed that Appellant was evasive and

indicated that he wanted to leave the accident scene quickly without

exchanging insurance information with Middleton due to the “state police

presence,” which points to Appellant’s consciousness of guilt.       Notes of

Testimony (N.T.), 10/31/18, at 7. Middleton described Appellant “to be sort

of not with it, kind of maybe under the influence maybe.” Id. While Middleton

could not indicate whether Appellant was intoxicated, Middleton did notice

Appellant’s behavior was peculiar.

                                     - 10 -
J-S49035-20



       When officers arrived at Appellant’s home within an hour of the accident,

the officers noticed that Appellant had a strong smell of alcohol, slurred

speech, glassy eyes, and an unsteady gait. Appellant admitted that he had

hit Middleton’s vehicle but refused to perform any Standardized Field Sobriety

testing or a breath test, further suggesting Appellant’s consciousness of guilt.2

       Despite Appellant’s claim to the contrary, the Commonwealth did not

have the burden of proving that Appellant did not drink after he stopped

driving.    Instead, we agree with the trial court’s conclusion that the

Commonwealth presented sufficient evidence to show that at the time of the

accident, Appellant was incapable of driving safely due to the influence of

alcohol.

       Appellant also claims that his conviction was not supported by the

weight of the evidence.         When considering this challenge, we apply the

following standard of review:

       An appellate court's standard of review when presented with a
       weight of the evidence claim is distinct from the standard of review
       applied by the trial court:

           Appellate review of a weight claim is a review of the exercise
           of discretion, not of the underlying question of whether the
           verdict is against the weight of the evidence. Because the
           trial judge has had the opportunity to hear and see the
____________________________________________


2 Our Supreme Court upheld the constitutionality of 75 Pa.C.S.A § 1547(e)
which allows the prosecution to admit evidence of an arrestee’s refusal to
submit to chemical testing without a search warrant as proof of consciousness
of guilt at the arrestee’s trial on a DUI charge. Commonwealth v. Bell, 211
A.3d 761, 776 (Pa. 2019).



                                          - 11 -
J-S49035-20


         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court's determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial
         is the lower court's conviction that the verdict was or was
         not against the weight of the evidence and that a new trial
         should be granted in the interest of justice.

      [Commonwealth v. Widmer],560 Pa. [308,] 321–22, 744 A.2d
      [745,] 753 [(2000)] (emphasis added).

      This does not mean that the exercise of discretion by the trial court
      in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered. In describing
      the limits of a trial court's discretion, we have explained:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused where the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill-will.

      Widmer,560 Pa. at 322, 744 A.2d at 753 (quoting Coker v. S.M.
      Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184–85
      (1993)).

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055 (2013) (some

internal citations omitted). In order to grant a new trial on the grounds that

the verdict is against the weight of the evidence, “the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Commonwealth v. Akhmedov, 216 A.3d 307, 326 (Pa.Super. 2019)

(en banc).



                                     - 12 -
J-S49035-20



      Appellant simply reiterates the aforementioned claims and argues that

his version of the events in question is more credible.          While Appellant

essentially asks this Court to reweigh the evidence and overturn the trial

court’s credibility determinations, we will not substitute our judgment for that

of   the   factfinder,   whose   findings     are   supported   by   the   record.

Commonwealth v. Hughes, 908 A.2d 924, 928 (Pa.Super. 2006)

(emphasizing that the trial court, acting as factfinder and “passing upon the

credibility of witnesses and the weight of the evidence produced, is free to

believe all, part or none of the evidence”). Accordingly, we conclude that the

trial court did not abuse its discretion in denying Appellant’s challenge to the

weight of the evidence.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2020




                                     - 13 -